United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3594
                                   ___________

Consuelo Sanguino,                      *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
United States of America,               *
                                        * [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: January 28, 2011
                                Filed: February 2, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Federal prisoner Consuelo Sanguino appeals the district court’s1 denial of her
28 U.S.C. § 2255 motion. This court granted a certificate on a single issue, whether
counsel was ineffective for failing to file an appeal as requested. Sanguino has
expressly abandoned that issue in her appellate brief, however, and submitted her
affidavit stating she did not direct her attorney to file an appeal.




      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
       Sanguino instead raises a new claim that her attorney was ineffective in failing
to consult with her about an appeal. See Roe v. Flores-Ortega, 528 U.S. 470, 477
(2000) (counsel has duty to consult when rational defendant would want appeal or
particular defendant reasonably showed interest in appeal). Our review is limited to
those issues specified in the certificate of appealability, however. See Harris v.
Bowersox, 184 F.3d 744, 748 (8th Cir. 1999). In any event, because Sanguino
received the lowest Guidelines sentence following her guilty plea, counsel told her
there were no meritorious grounds for appeal, and she did not express any interest in
appealing her sentence, we see no plain error. See Green v. United States, 323 F.3d
1100, 1103 (8th Cir. 2003) (declining to consider claim that counsel failed to consult
about appeal, raised for first time on appeal, absent plain error resulting in miscarriage
of justice; finding none where movant received lowest Guidelines sentence, counsel
stated there were no grounds for appeal, and movant expressed no interest in appeal).
Thus, we summarily affirm. See 8th Cir. R. 47B.
                        ______________________________




                                           -2-